TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-15-00716-CV



                                 Max Rodriguez, Appellant

                                                v.

                 Scott Noel, Dr. Roy Klein, and Hon-Ling Klein, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
      NO. D-1-GN-14-002950, HONORABLE GISELA D. TRIANA, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Max Rodriguez has filed a motion to dismiss his appeal. See Tex. R. App.

P. 42.1. We grant the motion and dismiss the appeal.



                                              __________________________________________

                                              David Puryear, Justice

Before Justices Puryear, Goodwin, and Field

Dismiss on Appellant’s Motion

Filed: April 15, 2016